Exhibit 10.36

 

EXECUTION COPY

 

November 12, 2004

 

Wachovia Bank, National Association, as Agent

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn:  Rex E. Rudy

 

Each of the Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of August 31, 2004
(the “Credit Agreement”) by and among Kite Realty Group, LP (the “Borrower”),
Kite Realty Group Trust, each of the Lenders from time to time party thereto,
Wachovia Bank, National Association as Agent (the “Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Borrower requests that the Lenders agree (a) that the restrictions contained
in Section 10.2 of the Credit Agreement were not applicable to the distributions
by the Borrower and the Parent with respect to the fiscal quarter ended
September 30, 2004 that were paid on October 15, 2004 in the amount of $0.09375
per share of the Parent’s common shares of beneficial interests and the
Borrower’s units of partnership interests and (b) that for the fiscal quarter
ending December 31, 2004, the percentage of Funds From Operation permitted to be
distributed under Section 10.2(a)(i) shall be 105%.  A Lender’s agreement to the
foregoing shall be evidenced by its acceptance of a copy of this letter in the
spaced provided below.

 

The Borrower and the Parent confirm that this letter agreement is a Loan
Document.  Further, the Borrower and Parent acknowledge that this letter
agreement applies only to the provisions of the Credit Agreement specifically
referred to above and shall not be construed to be a waiver or amendment of any
of the other terms and conditions of the Credit Agreement or any of the other
Loan Documents.

 

--------------------------------------------------------------------------------


 

This letter agreement may be executed in counterparts and shall be governed by
and construed in accordance with the laws of the State of New York.

 

 

Very truly yours,

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:  Kite Realty Group Trust, its sole General Partner

 

 

 

By:

/s/ George McMannis

 

 

 

Name:

George McMannis

 

 

 

Title:

Senior Vice President

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

/s/ George McMannis

 

 

Name:

George McMannis

 

 

Title:

Senior Vice President

 

 

 

 

 

Agreed and Accepted:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ Rex E. Rudy

 

 

Name:

Rex E. Rudy

 

 

Title:

Managing Director

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Francis X. Gilhool

 

 

Name:

Francis X. Gilhool

 

 

Title:

Authorized Signatory

 

 

 

2

--------------------------------------------------------------------------------